 —Matter of,,JoHNA JANOWSKI AND, EDWARD JANOWSKI,CO-PART-NERS;,p/B/A .LEEDON WEBBING COMPANY, EMPLOYERandTEXTILEWORKERS:UNION OF AMERICA,CIO, PETITIONERCaseNo. 1-RC-580SECOND SUPPLEMENTAL DECISIONANDDIRECTIONApril $8,1949On November 23, 1948, an election by secret ballot was conducted in ,the above-entitled, matter pursuant to a Decision and Direction ofElection.'On January 18, 1949, the Board, in a Supplemental De-cision and Direction,2 passed upon the validity of four of the fivechallenged ballots, which were sufficient in number to affect the out-comecome of the election.The challenge to the ballot of one employee was . .sustained, and the challenges to the ballots of three employees wereoverruled and their ballots ordered opened and counted.With re-spect to the fifth challenged ballot, namely, the ballot of HenryPatuchek, the Board found that the Employer's Exceptions to theRegional Director's Report on Challenged Ballots contained allega-tions which raised material issues of fact.However, because a con-clusive election may have resulted from the opening and counting ofthree challenged ballots which it found valid, the Board at that timedeemed it unnecessary to order a hearing to resolve the issues of factas to Patuchek.On January 27, 1949, the Regional Director caused to be opened andcounted the 3 challenged ballots declared valid by the Board andfurnished the parties with a Supplemental Tally of Ballots.Thistally shows that there were approximately 18 eligible voters and that18 ballots were cast, of which 9 were for the Petitioner, and 8 againstthe Petitioner, and the challenged ballot of Patuchek remained un-opened.Patuchek's ballot, therefore, was sufficient to affect the out-come of the election.1Unpublished.aN. L. It.B. 216.83 N. L.R. B., No. 36.273 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinding that material issues of fact had been raised with respect toPatuchek's eligibility to vote, the Board, on February 21, 1949, orderedthat the Regional Director conduct a further hearing to resolve theseissues.Consequently, on March 8, 1949, a further hearing was helda£ Providence, Rhode 'Island, before Sidney A. Coven, hearing off -cer of the National Labor Relations Board.The hearing officer'srulings made at this further hearing are free from prejudicial errorand are hereby affirmed.The challenged ballot of Henry Patuch,ekThe precise grounds for the Petitioner's challenge of Patuchek'sballot do not appear in the record. It appears, however, from theRegional Director's Report on Challenges that the Petitioner contestsPatuchek's eligibility to vote on the grounds that Patuchek spendssubstantially all of his time in developmental work and in the erectionof new machinery and, in general, that Patuchek's interests are moreclosely allied to those of management than to those of the otheremployees of the unit.The record made at the further hearing shows that Patuchek enteredthe employ of the Employer in July 1948 as a floorman.However,prior to this employment, from January to July 1948, Patuchek hadbeen spending substantial periods of time performing machine workon the Employer's premises for another company. The latter companywas then under contract with the Employer to machine and assembleparts for a certain plastic tape machine newly invented by one of thepartners in the firm of the Employer. Although there is some conflictin the testimony, it is clear thataftercommencing his employment withthe Employer, Patuchek spent only a very small portion of his timeon the plastic tape machine, which the Employer attempted to keepsecret until patented.-During the first' 4 months of his employment with the Employer,Patuchek devoted most of his time to the installation of two new loomsat the plant.Three other floormen assisted in this work.After thesenew looms were installed,8 Patuchek undertook his regular duties asfloorman. In this capacity, he spends approximately 50 percent of histime in general machine-shop work, and the balance of his time inmaintaining and repairing the looms, receiving and shipping, sweep-ing the floor, cleaning the machines, and acting as general help in theplant.The plant employs a total of 18 persons, all of whom are directlysupervised by Edward and John Janowski, the two partners who con-The Employer indicated that it had no further plans for the installation of additionallooms. LEEDON WEBBINGCOMPANY275stitute the Employer herein. In addition to Patuchek, there are em-ployed 5 other floormen, who perform similar work.All of theseother floormen cast valid ballots at the election.Patuchek appears tobe the sole employee who is paid on a salary basis, i. e., $60 for a 45-hour week, and he is not required to punch a time clock.The contention that Patuchek's regular duties entail developmentaland experimental work, finds no support in the record, evenassumingthat this fact, if established, would be a ground for excluding Patu-chek's ballot.4There is no evidence that Patuchek has any authorityover other employees which would disqualify him as a supervisor.Patuchek's access to and partial knowledge of the "secret" plastic tapemachine, we find, is insufficient to render him a confidential employee.°Nor do we consider the different method of salary payment as to Patu-chek, and his failure to punch a time clock, as sufficient grounds forsetting him apart from the other employees, where, as here, there isotherwise no substantial divergence in their interests.,,Upon the basis of the foregoing, we find that Patuchek, as one of themaintenance employees in the appropriate production and maintenanceunit, was eligible to vote in the election of November 23, 1948.Accord-ingly, we hereby overrule the challenge to his ballot and shall directthat his ballot be opened and counted.DIRECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with John Janowski and Edward Janow-ski, d/b/a Leedon Webbing Company, Pawtucket, Rhode Island, theRegional Director for the First Region shall, pursuant to Board Rulesand Regulations, within 10 days from the date of this Direction, openand count the ballot of Henry Patuchek, and thereafter prepare andcause to be served upon the parties a Further Supplemental Tally ofBallots, including therein the count of the said challenged ballot.CHAIRMAN HERZOG and MEMBER GRAY took no part in the considera-tion of the above Second Supplemental Decision and Direction.4Cf.Matter of John Deere Dubuque Tractor Company, 72N. L.R. B. 656.° See,e. g.,Matter of General Chemical Company,64 N. L. R. B. 357.° Cf.Matter of Wilson & Co., Inc.,80 N. L. R. B. 1466.